OFFICEOF~EA~ORNEY             GENERALOFTEXAS
                                 AUSTtN

-D.-
 ---


       Hmorable P. If.MIntor
       County Attorney
       Jim Eogg county
       Hsbbrawllle, Texae
       Desr Slrr                 oplnlat x0. o-3732
                                 Ret      mere  a d8rwt     is cc&lvlateJd
                                          an a wmtplciat in a juatiae
                                          a0uH Md 18 8ervlng hi8 tine
                                          and wart8 ln jU1, may he be
                                          tried m inseaity ohqps is-
                                          wed by the jwttlos court when
                                          hobeoaea insane?




                 *A8 perte1ophrxleumver~tloatodayvhsre
            defendtmt oonvleted an oaetplalntin uatioe
            aourtls 8emingfirre andooetln jail mad be-
            OorSe8ineMcbaS~hObQtcied~in~t7188lWd
            by &xetloe Court mder title Twelve, 0. C. P."
                Artlole 921, Title 3.2,of Vt?rnara8Annotated Oode
       Of Cri8tinti
                  Procedure prOYlde8 a8 fO110Wlt
                 *fPstutytlnta after ocmlotlonandby
            the murmur and method a8 ~hereiariterprovided,
            it be nrde kuoun to the budge of the Court in
            vhichthelndiotmenthaebeen~tumed         that
            the defendauthsa beoome lIZL88rl0,
                                             SinOh     em-
            vlatlon, a jury stall be empeaeledre in ordl-
            tt&FyCri?lLitWl
                          aa    t0 ,tw the Qli88tim Of in-
            smlty."
                 An lndlotnrentmu8tbe pPO8G&ltedW returnedbythe
       gcand jury to the di8tl'lCtcourt and not to the aounty oourt
       or en inferiortribunal. Article 393, V. A. C. C. P.; 23
       Tex. Jur. p. $594.
mmlmble     P.W.xlnter,     Page 2


           The jUPi8difltioa, pWer rpd 4LutkuSlty   Of $l8tiO%8
df the peOOe ace 8uah 88 UT8 flsed by the &Xl8titUticar   and
8Wtut98. Artlole 5, Seation 19, of the Tex8a OaPlstltutlm
provide8 ln part ae follawst
           *&StiOe8  Oi  the me   Sh8,ll bVe jUr18,biC-
      t.iaDin CPlabti Prtttn'aOf Id1 We8 where the
      penalty or fine to be imposed by lav may not be
      more than for tvohundreddolliwr, . , . .
           A 8lmllar provi8lat 18 fowd in hrtlole    60 of Venrm's
&lIOt~tedCOde Of~l'~l~oOedUI'e.        b 8trteddtthe OpiniaSr
in the 018e of ffinnOOhl0Y8. S-to, 18&w.        82, theword
umtl irr the C~8tltUtlw wh%eh acmvey j~lsdlatl~       uptm the
justicea Of the p-8    *are 01Qr, 8tl'Ulgand mtlz'ely utmntblg-
uoua."
          It 8ppelW8 t0 be Vbll 8Otthd   in f#blw  IS808 ia
Texa8 that, Under A&lOle gal, th0 M8tzlet OaUrt in vhlch a
defcmduitwrs mnwlotedhm     lurlwlvo jrtria,diotlaatotrythe
108ub Of iIt8tit.y8ft.P O~*lOtlQl. IbcpelFtOmwdn,        299
8. W. 4331 IDtparto Davenport, 7 8. If.(ad) 5891 JC8oueVI.
State, 227 S.W. 483; Bland Y8. Pltate, 132 5. W. (2d) 274.
          We h8ve baa unable to f&&d my 9~x88 c%ue vhlch
either hold6 0 dl8ou~8es th elffeot of Artlale 921 in l aas0
where thedef~~tbewm88      ltmanetafterroawlotimln      the
jwtlo* oourt.
             we8reortheopmPLthatlnlxliagthev~”j~
Of the OOI&Linvhi&           the iJldlOtlWBIt~8bemNtIlF¶ed," ti
ktlole g!211the Ugislatwe 2ntmded to llmlt the rppllaatlm
Of 8Ud &tiOlO t0 O~YiOtlUt8 ti the di8trlOt OOUPt. ~OrhsX'e
in  OithOP   OUP om8titutLm        Q   8trtUte8   18 th.m  M y lUthOFity
or jurlsdlatlaa acmferred ian8 ju8tlOe oourt to deter&n* the
1881~ of Mnity vel ncm or to uandwt luwy                proaeeding8.     If
the bEagl8lhtUIW   had    intended   tb    Oaif8r 8uch %mbmI'tMltnew
powam upal jumt1ae OOUl’tS under the proYiual8             or AHale 921,
it 1s onlyrersambla, to resumthatsuoh                lntontlmwwldhave
been expre88ed ia alear and unmWgtmu8              terns.
         &?tlolO 34 Of %WIMlr8 &ttXOtXt@Bd
                                        PtQtWlOOde PZ'OtideS,
among other things, thatt
    Honorable P. W. Minter, Page 3



              "Ho perSOIiVhobecamCr8 lnauleafterhe    1s
         found guilty eball be puulshed vhile ia such
         condltlon."

               Aa ve uuder6tand the faetr submitted to u8 In your
    telephone oanversatlan and conflrmtd by your telegFrphic re-
    qU68t for OUF OpiplaO, the d8feXIdaUt 18 PCU 8erving OUt in.
    jui hia fin* Md 008tl a88e88ed OIthi8 WWiOtioPr in jU8tiOIt
    court. You ftwther state that you are lnfortml att reliable
    authority that the defendurt la nov insane. It fO11OV8, th%FO-
    fore, that he 18 elltltled t0 hi8 8tatUtOl'y Pl@ltB rbleh 8&itle
    him to lnmmlty Rrom f+urther punirhmmt while he 18 h 8UOh
    (~1 Imrortmate  oonditlm.

              Wills Ye are 0s the opialon that Art1010 921 le not
    applicable, for the rw8otut  hereltmbovemmntlaaed, v8 feel that
    the 168lM or hlo in8aIkity vel neii Imy be detemlned under th8
    prOYl8loPrS Of Title %! of vOIWXk'8 dnnotated OlYli at&tUt~8
    relatingtothe    r*gulu jitdlalalpme~in          ~68  oflvmaoy.




    asittedbyJoU,hs8     ?HQ OCUpiotedad      the jUd@WXtoi   OQQYlO-
    tim ha8 booam      rbu, Ye emi 0s the oplpian that he i8 no
    laxger *ohuged with a ttrlmlnttl    off8fme' tlthln the a8a&lng of
    that tow as Used in &tiole       5561a. He 1s aen8equently subjeot
    to the l~azaoy prooeedinfl 88 provided in Title 9.

               YOU are rO8~otirilly dvi8.d   that it 18 th6 OphliC4l
    of t,hls department, mder the hot8 8trted, that th8 188Ue Of
    insanity zany not be tpled by the jU8tlce oourt ln whlah the de-
    r84ant va8 eanvloted and that lrald 5881~ may only 88 deter-
    mined by the oouaty judge In the mtmer propided for in Title
    g2 0s Vel'Ikm'8 &notated  Olvl.l Statutes.

                                           Verytrtiyyoum



J